Citation Nr: 1116744	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected left knee strain, post operative left knee arthroscopy with partial lateral meniscectomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from January 2003 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  June 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the claim of entitlement to an increased disability rating for the service-connected left knee disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated in February 2009, which has been construed by the RO as the Veteran's claim for an increased disability rating, the Veteran indicated that had received private treatment from a Dr. C. R. of Gulf Coast Orthopedic Surgeons, to include diagnostic studies.  Additionally, in a VA Form 9 dated in December 2009, the Veteran that he was being currently treated by private surgeons and physical therapists.  A review of the Veteran's claims file reveals that such private records have not been associated with the evidence of record.  As such, on remand, the RO/AMC must endeavor to obtain the specified private medical treatment records of the Veteran.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Additionally, this matter is being remanded for the reasons set forth above, and as it has been almost two years since his most recent VA examination of the left knee, the Board finds that the Veteran should be scheduled for an updated VA examination in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he identify private treatment for his service-connected left knee disability, to include treatment with Dr. C. R. of Gulf Coast Orthopedic Surgeons.  The Veteran should be requested to return an Authorization and Consent to Release Information to the VA (VA Form 21- 4142) to the RO/AMC so that such records may be obtained and associated with the claims file.  If a negative response is received from the Veteran or any identified medical care provider, such should be associated with the claims file.

2.  The RO/AMC will schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected left knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and should review the results of any prior testing in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the each knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner shall also specify whether the Veteran has  instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  If an opinion cannot be rendered in response to these questions, the reasons should be explained.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.   A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


